Ryan, C. J.
It has been too long and too well established for discussion, that the justice’s conviction must appear on its face to be within his jurisdiction.
Sec. 5, ch. 121, R. S., amended by ch. 35 of 1868, requires that the justice, on the return of the warrant with the accused, shall proceed to hear, try and determine the case, within one day, unless continued for cause. This provision must receive a reasonable construction. It cannot be construed to impose impossibilities upon the justice; or to require him to dispose, within one day, of a case necessarily occupying more than one day in hearing. The necessary length of a case would be cause for its continuance from day to day. Other causes might warrant a longer continuance. But the statute does require the justice to hear, try and determine the case of a prisoner brought before him within the day, unless it be continued for cause. The justice’s jurisdiction can survive the day by continuance only. If more than one day intervene between the return and the judgment, the conviction must show the continuance for cause; perhaps the cause itself.
The justice’s docket here shows an interval of some three *481days between the return and the judgment, and does not show any continuance. This is fatal. Tbe jurisdiction of the justice to convict appears on the face of the proceeding to have been lost before the conviction.
The justice, indeed, undertakes to connect the day of bis judgment with the day of the return by stating that he rendered judgment immediately. This will not do. It rather repels than imports a continuance. It is but the justice’s application to the case of a very elastic word (Richardson v. End, ante, p. 316); and can be held to signify no more than that the justice did, in what be considered a reasonable time, that which the statute requires him to do on the day of the return.
By the Court. — The judgment of the court below is reversed, and the defendant discharged.